Citation Nr: 1759149	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona.


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from July 1981 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing before the undersigned in March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

At the March 2017 hearing, the Veteran testified his condition has worsened since he was last examined in June 2013.  The Veteran reported constant pain and swelling, decreased range of motion, and instability in the joint.  He testified that he walked with a limp and had difficulty driving.  
Given that the Veteran's testimony indicates the service-connected right ankle disability may have worsened since his last VA examination in 2013, a new VA examination is warranted on remand.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the service-connected right ankle disability.  The examiner must test range of motion for pain in active and passive motion, on weight-bearing and non-weight-bearing, and if possible with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she could clearly explain why this is so.  All opinions must be accompanied by clear rationale.

2.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



